Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
 
Summary
3.    	This office action for US Patent application 16/244,986 is responsive to amendment filed on 06/07/2021 in response to the Final Rejection of 03/24/2021. Claims 22, 24, and 26 have been cancelled with Claims 1-3, 5-7, 10-11, 13-15, and 17-19 being previously canceled. Independent Claims 4, 9, and 16 have been amended and new Claims 27-29 have been added. Currently, Claims 4, 8-9, 12, 16, 20-21, 23, 25, and 27-29 are pending and are presented for examination.

Response to Arguments
4.    	Applicant’s remarks filed on 06/07/2021 with respect to the amendments and arguments have been fully considered and are persuasive. An Examiner initiated interview was conducted on August 18, 2021 with Attorney Junqi Hang to help identify the support for the amendments to 

Allowable Subject Matter
5. 	Claims 4, 8-9, 12, 16, 20-21, 23, 25, and 27-29 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to the reference relationships between frames found in a first group-of-pictures and a second group-of-pictures for coding video data. The first (i.e. initial) group-of-pictures is encoded using intra-frame prediction with an I frame as the first frame followed by a P frame, a special P (SP) frame, or an enhanced P (EP) frame, while the second (i.e. subsequent) group-of-pictures is encoded using inter-frame prediction with a GF frame as the first frame followed by a P frame, a special P (SP) frame, or an enhanced P (EP) frame. Moreover, a second EP frame in the second group-of-pictures is configured to search for a first EP frame in the first group-of-pictures as a reference in processing the video data. Accordingly, the slow downloading and decoding of subsequent GOPs as well as frame loss can be resolved (e.g. para 0024-0025 of specification). 
The closest prior art found was Xiao et al. (US 2014/0321556 A1), in view of the reference document from the IDS filed 01/10/2019 titled “Optimization Practice of QQ Live Broadcast” 2016-06-28, hereinafter referred to as Xiao and NPL1, respectively, as noted in the last office action dated 10/19/2020.  Xiao (Fig. 2) discloses 1st and 2nd video sequences (i.e. initial and subsequent GOPs, respectively), however Xiao does not explicitly recite encoding each of the nd Fig. on pg. 10 and Fig. on pg. 11). NPL1 also shows the reference relationships between the different frames including P frames, SP frames, and EP frames (i.e. P_WITHSP). However, both Xiao and NPL1 either alone or in combination do not explicitly teach “wherein the plurality of groups-of-pictures includes a first group-of-pictures and a second group-of-pictures, the first group-of-pictures includes a first enhanced P (EP) frame, the second group-of-pictures includes a second EP frame, and the second EP frame in the second group-of-pictures is configured to search for the first EP frame in the first group-of- pictures as a reference in processing the video data” as recited in amended claim 4 and as similarly recited in amended claims 9 and 16.  As such, the combined teachings of the above prior art do not reasonably disclose the collective features of independent claims 4, 9, and 16 as they pertain to the claimed relationships of frames between GOPs.  Specifically, they do not address the reference relationship in EP frames between successive GOPs in light of the claim as a whole, i.e., “A video data processing method, comprising: obtaining video data; generating a plurality of groups-of-pictures from the video data according to a sequence of generation time, wherein the plurality of groups-of-pictures includes a first group-of-pictures and a second group-of-pictures, the first group-of-pictures includes a first enhanced P (EP) frame, the second group-of-pictures includes a second EP frame, and the second EP frame in the second group-of-pictures is configured to search for the first EP frame in the first group-of- pictures as a reference in processing the video data; upon determining it is the first time to encode pictures from the video data and that the plurality of groups-of-pictures includes an initial group-of-pictures and subsequent groups-of- pictures, encoding the initial picture group using an intra-frame prediction encoding algorithm and an inter-frame prediction encoding algorithm, wherein a first frame of the initial group-of- pictures is of an I frame, and other frames of the initial group-of-pictures include a P frame, a special P (SP) frame, [[and]] gr an enhanced P (EP) frame; and upon determining it is not the first time to obtain the pictures from the video data, encoding each of the subsequent groups-of-pictures using the inter-frame prediction encoding algorithm, wherein a first frame of the each of the subsequent groups-of-pictures is of a GF -2-Attorney Docket No. 00144.0677.00US Application No. 16/244,986 frame, and wherein other frames in the each of the subsequent groups-of-pictures are of the P frame, the SP frame, or the EP frame, and wherein: the SP frame is configured to record change information relative to a previous frame, of the I frame, the GF frame, the P frame, or the SP frame, in a current group-of-pictures, the EP frame is configured to record change information relative to a previous frame, of the I frame, the GF frame, the P frame, the SP frame, or the EP frame, in a current group-of- pictures, and the GF frame is configured to record change information relative to a previous frame, of the I frame or the GF frame, in a previous group-of-pictures.” as recited for example in independent claim 4 and as similarly recited in independent claims 9 and 16. Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 08/25/2016). For e.g., Wu et al. CN103152576A discloses the use of enhanced P frames in a GOP (P’ in Figs. 3 and 8), however, Wu appears to be silent with respect to successive GOPs, particularly “the second EP frame in the second group-of-pictures is configured to search for the first EP frame in the first group-of- pictures as a reference in processing the video data” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Accordingly, for the reasons presented above, Claims 4, 8-9, 12, 16, 20-21, 23, 25, and 27-29 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486